DETAILED ACTION
Note, claims 21-24 are canceled.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al, hereinafter Cheng (U.S. 2021/0056333 A1).
In regards to claim 1, Cheng discloses: a display controller (Cheng, fig. 3 illustrates display controller 302, disclosed in ¶ [0025], & fig. 10A, display controller 1002, disclosed in ¶ [0056]; please note, it would have been obvious to one having ordinary skill in the art to make element 302 into a single chip as 1002, in order to achieve a better user experience [¶ [0028]) comprising:
a display processor comprising a first digital circuit, and configured to receive image data from an application processor (AP) and output the image data to a first component driver chip configured to drive a gate line and a source line of a display panel (Cheng, fig. 3 illustrates: [claimed display processor and first digital circuit correspond to a display controller’s internal clock & Display circuit block of element 312], [application processor 302], and [claimed first component driver chip corresponds to element 312’s Source/gate driver & element 304’s Display circuits]; refer to ¶ [0028]; note, due to the combination expressed in the preamble, the circuits would necessarily be digital due to the single integrated chip design); and
a touch processor comprising a second digital circuit, and configured to receive touch data from a second component driver chip configured to drive sensing electrodes of a touch panel (Cheng, fig. 3 illustrates: [claimed touch processor & second digital circuit correspond to the touch circuit block that includes a touch MCU of element 314], [second component driver chip corresponds to touch AFE block of element 314], & [sensing electrodes correspond to Touch sensor of element 304, disclosed in ¶ [0029], ¶ [0031], & ¶ [0044]; note, due to the combination expressed in the preamble, the circuits would necessarily be digital due to the single integrated chip design),
wherein the display controller is implemented as one semiconductor chip (Cheng, fig. 3 illustrates display controller 302, disclosed in ¶ [0025], & fig. 10A, display controller 1002, disclosed in ¶ [0056]; please note, it would have been obvious to one having ordinary skill in the art to make element 302 into a single chip as 1002, in order to achieve a better user experience [¶ [0028]) and
wherein the display processor and the touch processor communicate with each other through an internal interconnection of the one semiconductor chip (Cheng, fig. 3 illustrates display controller 302, disclosed in ¶ [0025], & fig. 10A, display controller 1002, disclosed in ¶ [0056]; fig. 3 illustrates: [claimed display processor and first digital circuit correspond to a display controller’s internal clock & Display circuit block of element 312], and [claimed touch processor & second digital circuit correspond to the touch circuit block that includes a touch MCU of element 314], where communication between the two elements is described in ¶ [0031]; please note, it would have been obvious to one having ordinary skill in the art to make element 302 into a single chip as 1002, in order to achieve a better user experience [¶ [0028]; note, due to the combination expressed in the preamble, the communication would necessarily be via internal interconnection to the single integrated chip design of display controller 302).
Cheng fails to disclose: the display controller is separated from each of the first and second component driver chips.
However, due to MPEP 2144.04 - C. Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Cheng denotes in ¶ [0058] the capability of both separating chips and combining them and reads on to state that the aspect is to “achieve a better user experience of screen unlocking”, and being cognizant that there’s a need for improvement over the prior art, ¶ [0006].
As a result, it would have been have been obvious to one having ordinary skill in the art to separate the Source/gate driver, Touch AFE, Finger AFE, and gate control from chip 302 and place into Display Panel 304 due to MPEP section and the cited motivation in the paragraph above.  Below illustrates the modification:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    485
    901
    media_image1.png
    Greyscale

claim 2, Cheng discloses: the display controller of claim 1, wherein the display processor further comprises a timing controller configured to output one or more synchronous signals to the first component driver chip, and wherein timing information based on at least one synchronous signal among the one or more synchronous signals is provided to the touch processor (Cheng, fig. 3 illustrates: [claimed display processor and first digital circuit correspond to a display controller’s internal clock & Display circuit block of element 312], [claimed first component driver chip corresponds to element 312’s Source/gate driver & element 304’s Display circuits], and [claimed touch processor & second digital circuit correspond to the touch circuit block that includes a touch MCU of element 314]; refer to ¶ [0028]- ¶ [0029] & ¶ [0031]; note, combination result of separating secondary, right side, driver chip circuitry blocks from 302 and placing them in element 304, as stated in independent claim 1).  
In regards to claim 4, Cheng discloses: the display controller of claim 1, further comprising a fingerprint processor comprising a third digital circuit configured to perform a fingerprint recognition function, the fingerprint processor being configured to control a third component driver chip to generate a fingerprint image and configured to drive a fingerprint sensor (Cheng, fig. 3 illustrates: [claimed fingerprint processor and third digital circuit correspond to a Fingerprint circuit block of element 316], [claimed third component driver chip corresponds to element 316’s Finger AFE & Gate control circuitry blocks], and [fingerprint sensor corresponds to Fingerprint sensor in element 304]; refer to ¶ [0030]- ¶ [0031] & {¶ [0047] & note, fig. 5}; note, combination result of separating secondary, right side, driver chip circuitry blocks from 302 and placing them in element 304, as stated in independent claim 1).
Allowable Subject Matter
Claims 9-20 allowed.
Claims 3 & 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626